IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00146-CV

MARCIE LYNN DUTSCHMANN SCHRECK,
                                                            Appellant
v.

THE DELANEY AT LAKE WACO, ET AL,
                                                            Appellee



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2021-3814-5


                           MEMORANDUM OPINION


       On May 9, 2022, appellant, Marcie Lynn Dutschmann Schreck, filed a notice of

appeal challenging the trial court’s order granting a contest to her statement of inability

to afford payment of court costs. See TEX. R. CIV. P. 145(g). Appellant’s notice of appeal

was docketed and assigned appellate cause number 10-22-00146-CV.

       Since appellant filed her notice of appeal in this matter, appellant, William

Schreck, and William Windsor have tendered for filing in this Court numerous different
documents against a number of parties. Based on a review of the documents tendered

for filing with this Court, we have concluded that appellant is working in concert with or

at the behest of William Windsor in this matter.1 This is important because, in an Order

and Opinion, dated February 12, 2018, in Windsor v. Hatten, United States District Judge

Thomas W. Thrash Jr. “PERMANENTLY ENJOINED” William M. Windsor, and any

parties acting in concert with him or at his behest, “from filing any complaint or initiating

any proceeding . . . in any court (state or federal) . . . without first obtaining leave of a

federal district court in the district in which the new complaint or proceeding is to be

filed.” Windsor v. Hatten, No. 1:11-CV-1923-TWT, 2018 U.S. Dist. LEXIS 24484 (N. D. Ga.

Feb. 12, 2018) (opinion & order).

        In light of the foregoing, on June 22, 2022, we ordered appellant to provide this

Court with documentation of permission to file this appeal from the federal district court

in this district within fourteen days of June 22, 2022. Furthermore, in our June 22, 2022

order, we warned appellant that a failure to provide documentation of permission to file

this appeal within fourteen days will result in this appeal being dismissed. More than

fourteen days have passed, and appellant has not responded to our June 22, 2022 order.

Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(c) (providing for the




        1 In a case filed in the United States District Court for the Western District of Texas, Waco Division,
United States District Judge Alan D. Albright has also determined that appellant “has acted in concert or
at the behest of Mr. William M. Windsor.” See Dutschmann v. City of Waco, No. 6:22-CV-00094-ADA-JCM,
2022 U.S. Dist. LEXIS 31989, at *3 (W. D. Tex. Feb. 23, 2022).

Schreck v. The Delaney at Lake Waco, et al.                                                            Page 2
involuntary dismissal of a civil case where appellant has failed to comply with, among

other things, a notice from the clerk requiring a response or other action within a specified

time).




                                                  STEVE SMITH
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Appeal dismissed
Opinion delivered and filed July 20, 2022
[CV06]




Schreck v. The Delaney at Lake Waco, et al.                                            Page 3